           Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                           CRIMINAL NUMBER:
                 v.
                                                           1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

         Defendant.


    DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S REPLY IN
      SUPPORT OF ITS MOTION FOR APPROVAL TO DISCLOSE DISCOVERY
                    PURSUANT TO PROTECTIVE ORDER

         Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, respectfully submits this reply in support of its Motion for

Approval to Disclose Discovery Pursuant to Protective Order.

         It is best to start with what is not in dispute. First, no company or person has ever been

indicted in any reported case in the United States for a § 371 conspiracy to defraud the United

States based on alleged funding of social media content. Second, no court in any reported case

has ever issued a protective order like the one here; that is, without having reviewed the

discovery in question, prohibiting a corporate defendant from examining non-classified

discovery without prior court approval.1 Third, the government has provided no supporting case

authority; and worse, incorrectly describes some of the distinguishable cases it seeks to rely

upon.

         In fact, rather than simply opposing Concord’s motion to disclose discovery pursuant to

the Protective Order, the government recasts the sought after relief as a motion to amend the


1
    The Court has not addressed the government’s gross over-designation of materials as sensitive.


                                                  1
         Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 2 of 19



protective order (which it is not) (Opp. at 5), accuses Concord of failing to make a particularized

request (Opp. at 7) (which is neither required by law, nor requested by the Court), and ignores

the Court’s previous criticism of undersigned counsel by blowing a dog whistle at the feckless

media2 about a completely imaginary effort to undermine the Office of Special Counsel (Opp. at

2) (which even it cannot honestly believe). And in so describing this alleged issue related to

non-sensitive discovery (much of which is indiscriminate garbage from the internet), the

government does not even take the time to get its facts straight and instead goes on a rant marked

by calumny.

       The government now says that employees or officers of Concord can view the sensitive

discovery in the United States (as long as Firewall counsel has the opportunity to object in

advance, whatever that means). This ignores that Concord is a Russian company with no

presence in the United States, has never operated in the United States, and at worst—even if the

Indictment is accepted as true—provided funding for other Russian individuals who posted

social media content that was viewed in the United States. Neither Mr. Prigozhin (because he

would be arrested), nor any other employee of Concord (because they would need a visa that

would never be granted) can come to the United States.

       According to the government, this is all okay because defense counsel has access to the

discovery. But the government’s position is not okay because defense counsel knows nothing

about the allegations in the indictment, and further is prohibited by the Protective Order from

even discussing the sensitive discovery with the Defendant, making it impossible to assess the

significance, if any, of the discovery to the defense of this case.



2
 “ . . . [I]t takes something more than intelligence to act intelligently.” Fyodor Dostoyevsky,
Crime and Punishment 235 (1866).


                                                  2
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 3 of 19



       Finally, faced with a predicament of its own making, the government is providing secret

ex parte communications to the Court in support of its opposition, making it impossible for

Concord to fairly address the arguments. “The very word ‘secrecy’ is repugnant in a free and

open society; and we are as a people inherently and historically opposed to secret societies, to

secret oaths, and to secret proceedings.”3

       A.      THERE IS NO REPORTED                  CASE     LAW      TO    SUPPORT       THE
               GOVERNMENT’S POSITION

       The government does not cite to any case where a court restricted the viewing of

discovery by a corporate defendant; to be clear, not one case.    Instead, the government relies

only on cases that are distinguishable for its argument that the possible misuse of discovery

warrants limitations on a defendant regarding review. Opp. 12-13. For example, the opinion in

United States v. Fishenko, No. 12-CR-626 (SJ), 2014 WL 5587191, *2-3 (E.D.N.Y. Nov. 3,

2014), involved access to classified information, of which the government has consistently

maintained none exists in this case. Moreover, the individual defendants were not prohibited

from viewing the discovery. Similarly, United States v. Musa, 833 F.Supp. 752, 757 (E.D. Mo.

1993), involved classified information, and the court did not require defense counsel to be

present during individual defendants’ review as stated by the government, but simply required

someone from the staff of the defense team to operate the computer containing the classified

information.

       In United States v. Lindh, 198 F. Supp. 2d 739, 743 (E.D. Va. 2002), the court did not

prohibit defense counsel from sharing unclassified discovery with detainee witnesses as stated by

the government, but instead required defense counsel to provide notice to the government and


3
 President John F. Kennedy, Address Before the American Newspaper Publishers Association,
April 27, 1961.


                                               3
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 4 of 19



the court prior to any such disclosure, which then would trigger the government “bear[ing] a

substantial burden of demonstrating that disclosure of any specific protected information to a

detainee shall not occur.” Id. at 743. In United States v. Moussaoui, No. CRIM 01-455-A, 2002

WL 1311736 (E.D. Va. Jun. 11, 2002), the information kept from the individual defendant was

specifically covered by a statute protecting aviation security (49 U.S.C. § 40119(b)), and the

Court determined that the information was not discoverable under Fed. R. Crim. P. 16 or Brady

v. Maryland, 373 U.S. 83 (1963).

       Beyond that, the government fails to advise the Court that United States v. Moore, 322

Fed. Appx. 78, 83 (2d Cir. 2009), only prohibited a jailed defendant from possessing witness

statements in his jail cell, and required defense counsel to be present while the statements were

reviewed. The allegedly sensitive discovery in this case contains no witness statements. The

government makes the same omission regarding United States v. Workman, No. 18-CR-00020,

2019 WL 276843, at *2 (W.D. Va. Jan. 22, 2019), which also involved only witness interviews

and grand jury testimony that had to be reviewed in the presence of defense counsel. In United

States v. Russell, No. 15-CR-30005-DRH, 2015 WL 6460134, at *2 (S.D. Ill. Oct. 27, 2015),

again involving only witness statements, the court upheld a restriction on the individual

defendants reviewing statements in their lawyer’s office because that is what the defendants had

agreed to in order to obtain early production of Jencks material. United States v. Guerrero, No.

09-CR-339, 2010 WL 1506548, at *12-13 (S.D.N.Y. 2010), similarly only involved Jencks

material. Same for United States v. Mitchell, No. 15-CR-00040-JAW-3, 2016 WL 7076991, at

*3 (D. Me. Dec. 5, 2016), where in the prosecution of a violent street gang drug conspiracy the

court determined that any inconvenience caused by the six hours it would take the defendant to

review witness statements, plea agreements, and immunity agreements in the presence of his




                                               4
          Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 5 of 19



lawyers was outweighed by witness security concerns. And even in that case the court required

the government to make a specific and particularized showing of good cause for the restriction.

United States v. Fiel, No. 10-CR-170-7-HEH, 2010 WL 3396803, at *1-2 (E.D. Va. Aug. 25,

2010), also involved only statements of witness and unindicted potential co-conspirators where

the facility in which the defendant was detained would not permit him to possess hundreds of

pages of interview reports and hundreds of hours of audio recordings. Finally, in United States

v. Johnson, 191 F. Supp. 3d 363, 373-75 (M.D. Pa. 2016), indicted and jailed drug co-

conspirators were not prohibited from viewing discovery; instead, search warrant and wiretap

applications and intercepted communications containing information regarding confidential

sources had to be viewed in the presence of defense counsel.

       None of these cases substantiate or support what the government is seeking here:

restricting disclosure of over 3 million documents that have not been reviewed by the Court to

confirm their designations as sensitive, and many of which at one time were in the public

domain.

       B.      THE ABILITY OF DEFENSE COUNSEL TO VIEW DISCOVERY IS NOT
               A SUBSTITUTE FOR A DEFENDANT VIEWING DISCOVERY

       It is frightening that the United States Department of Justice would sign a brief arguing

that providing discovery to an attorney is a substitute for providing discovery to a defendant. Of

course there is no statute that provides for or even suggests any such result, which would be

antithetical to the rights afforded by the Constitution and statutes to criminal defendants in

America. To cure this omission, the government seeks to rely on In re Terrorist Bombings of

U.S. Embassies in East Africa, 552 F.3d 93 (2d Cir. 2008) and United States v. Tounisi, No. 13-

CR-328, 2013 WL 5835770 (N.D. Ill. Oct. 30, 2013), two cases involving classified information,

for the proposition that the government’s discovery obligation is satisfied once defense counsel



                                                5
         Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 6 of 19



obtains the discovery. But neither case states or even hints at the proposition the government

advances. In Terrorist Bombings, the court determined that four items of classified information

were not discoverable under Rule 16, 552 F.3d at 125, so in that limited circumstance the

provision of three of the four items to defense counsel under the Classified Information

Procedures Act (“CIPA”) satisfied the government’s discovery obligation because the

information was not discoverable in the first instance. Id. at 126. In Tounisi, also pursuant to

CIPA, the court simply required that the government consider declassification of particular

documents at defense counsel’s request and noted that it would address any particular issues as

they arose.

        The government flicks away the fact that these two cases dealt with classified

information where the protections for defendants contained in CIPA applied. But that fact is

both material and absent here.      Specifically, if classified information is discoverable the

government must either produce it, propose substitutions acceptable to the court, or dismiss the

case.   See generally 18 U.S.C. App’x 3 § 4 (outlining generally the possible procedural

mechanisms for discovery of classified information); see also 18 U.S.C. App’x 3 § 6(a)

(procedure for court determination of discoverability); 18 U.S.C. App’x 3 § 6(c) (alternative

procedure using a substituted statement or summary); 18 U.S.C. App’x 3 § 6(e) (dismissal of all

or part of the indictment or information). Nor does United States v. Rezaq, 156 F.R.D. 514

(D.D.C. 1994), support what the government is arguing here. In Rezaq, the court found that the

classified information at issue was being sought to support legal defenses, not to rebut facts, and

as such there was no reason to disclose that information to the defendant. Id. at 524. That is not

the fact situation here and the government knows it.




                                                6
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 7 of 19



       There are no statutes or case law to support the notion proffered by the government that

defense counsel’s access to non-classified discovery is a substitute for a defendant’s access to

discovery. Despite this fact, the government states that the discovery problem is solved because

defense counsel can use the sensitive discovery at trial. See Opp. 15. This reasoning is faulty for

several reasons. First, there is no statute or case law holding such. Second, the Protective Order

prohibits defense counsel from even discussing the sensitive discovery with the Defendant,

making it impossible for Concord to participate in its own defense. Third, defense counsel has

no ability to assess the authenticity of or the evidentiary objections to the admission of any

document without understanding from the Defendant facts regarding the creation, storage and

transmittal of any such document. Fourth, defense counsel has no ability to identify potential

defense witnesses who can address or rebut particular documents without the assistance of the

Defendant. Finally, if the government introduces sensitive documents in evidence at trial those

documents will then be known to all of the defendants anyway.

       C.      THERE IS NO BURDEN ON DEFENDANT TO MAKE ANY SHOWING,
               LET ALONE PARTICULARIZED NEED, IN ORDER TO REVIEW THE
               ALLEGEDLY SENSITIVE DISCOVERY4

       Under any circumstances, including in this case, the government bears the burden of

proof of establishing good cause as to each and every document to justify any restriction at all on

the discovery materials. See United States v. Johnson, 314 F. Supp. 3d 248, 252 (D.D.C. 2018).5

The suggestion that Concord must make a particularized showing has no support in any statute or



4
 The government accuses Concord of failing to make a particularized request, Opp. 4, 7, 17, but
Concord was simply following the Court’s instructions to litigate whether or not Mr. Prigozhin
and other Russians were entitled to access to any sensitive discovery at all. See Transcript of
November 16, 2018 Sealed Telephonic Conference at 25:10-13.
5
  Concord relied on Johnson in its Motion for this same proposition, see Mot. 9-12; the
government entirely ignores the substance of this opinion.


                                                7
           Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 8 of 19



case law, as is obvious by the government’s failure to cite to any such statute or case law. See

Opp. 7.

          In Johnson, the government sought a protective order for body-worn camera footage of

an officer of the Metropolitan Police Department. Judge Bates made it abundantly clear that

where the government makes a showing of good cause for a protective order, the government

still bears the burden of making a particularized showing wherever a claim under the protective

order is challenged. See Johnson, 314 F. Supp. 3d at 252. Judge Bates further declined to “ . . .

rewrite Rule 16 . . .” by acquiescing to the government’s request to shift the burden to the

defendant to redact from the camera footage portions covered by the protective order. Id. at 254.

          The exact same situation exists here. That is, the Court ordered protection for over 3

million items of discovery and defense counsel has requested disclosure of that discovery to the

Defendant; and as such the burden is now on the government to make a particularized showing

as to each item. There is simply no case law in this circuit to the contrary.

          Further, the government entirely ignores Concord’s argument that the government itself

has described some of the supposedly sensitive discovery in great detail in a public filing, yet the

government has made no effort to re-designate those very same documents as non-sensitive. See

Mot. 12-13. Regardless of whether there are ongoing investigations that implicate some portion

of the sensitive discovery (to which Concord cannot possibly respond because the government

claims to have explained this in its ex parte submission), see Opp. 8, the government fails to

explain why defense counsel cannot even discuss, much less disclose, particular documents that

the government describes in a public filing, including identifying specific individuals who

supposedly sent the documents, the date of those documents, specific dollar amounts contained

in the documents, and even quoting from those documents. See Dkt. 77-1 ¶¶ 21(a)-(j).




                                                 8
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 9 of 19



       D.      AT A MINIMUM, THE GOVERNMENT HAS GROSSLY OVER-
               DESIGNATED DISCOVERY AS SENSITIVE

       Without providing any detail whatsoever about the actual data contained in the sensitive

discovery, the government boldly states that all 3 million documents “implicate[] significant

national security and law enforcement interests.” Opp. 6. This cannot be true.

       The government provides two alleged justifications for this unprecedented position. First

it says that the sensitive discovery identifies uncharged individuals and entities who are still

engaging in interference. That is certainly not the case for all 3 million documents. Further, if

this was a legal basis to withhold discovery from a defendant then the government could

manipulate discovery in every conspiracy case by simply alleging the existence of unindicted co-

conspirators.6 The unreported out-of-circuit case relied upon, United States v. Fiel, No. 10-CR-

170-7-HEH, 2010 WL 3396803 (E.D.Va. Aug. 25, 2010), does not help.                 Fiel involved

investigative reports and intercepted communications, none of which is contained in the sensitive

discovery in this case. Moreover, the Fiel court did not deny the defendant access to the

discovery.

       Second, the government claims that the sensitive discovery identifies investigative

sources and methods that must be kept secret. This is certainly not apparent from the materials

themselves, which appear to have been gathered through search warrants and subpoenas.

Further, this cannot be true for all 3 million documents. And, again, none of the cases cited by

the government support restricting Defendant’s access to 3 million documents in this case. In

United States v. El-Mezain, 664 F.3d 467, 518 (5th Cir. 2011), the government intercepted tens


6
  Despite its refusal to date to do so, the government is required by the law of this court to
disclose to the Defendant the names of the unindicted co-conspirators. See, e.g., United States v.
Trie, 21 F. Supp. 2d 7, 22 (D.D.C. 1998); United States v. Bazezew, 783 F. Supp. 2d 160, 168-69
(D.D.C. 2011).


                                                9
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 10 of 19



of thousands of Arabic language wire communications. The government prepared English

language summaries of the conversations relevant to the case, declassified those summaries and

provided them to defense counsel and defendants. Id. This was a massive effort involving 9,600

communications. Id. The government also provided the remaining non-relevant conversations

to defense counsel. Id. The only relevant issue on appeal was whether or not the trial court

should have compelled the government to declassify the non-relevant intercepts so that the

defendants could review them, and the court determined that was not required. In United States

v. Yunis, 867 F.2d 617 (D.C.Cir. 1989), both the trial court and the appellate court reviewed the

classified information in question and determined it was not helpful to the defense. In United

States v. Hausa, 232 F. Supp. 3d 257 (E.D.N.Y. 2017), again involving classified information,

the challenge was to the completeness of substitutions provided to the defense, and the defense

could provide not a single example of how allegedly omitted information was relevant.

       Here, again, there is no classified information, and the Court has not reviewed the

discovery in question, the government has not argued that the discovery is not relevant, and the

government has over-designated materials as sensitive and made no effort to propose any

compromise position.

       E.      THE GOVERNMENT’S SOLUTION IS NO SOLUTION AT ALL

       The government states that this discovery dispute is a “problem of Concord’s own

making,” because Mr. Prigozhin has not voluntarily appeared in the United States, a country he

has never set foot in and in which he has no business operations, to report to jail for an alleged

conspiracy charge that has never been brought previously by the Department of Justice against

any individual, whether foreign or U.S. national. See Opp. 16. The government’s statement is

both ridiculous and disingenuous. It was the Special Counsel who decided to indict a Russian

legal entity with no presence in the United States in addition to numerous individuals, none of


                                               10
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 11 of 19



whom were within the reach of U.S. law enforcement. Surely the Special Counsel was aware

that Concord could appear through U.S. counsel because Congress has determined that a

corporation, whether foreign or domestic, can appear in a criminal case through counsel only.

Fed. R. Crim. P. 43(b)(1). Further, surely the Special Counsel was also aware that no statute or

case law requires a foreign corporation that appears through counsel in a criminal case to send a

representative to the United States to review discovery. 7 Any such requirement would have the

practical effect of requiring a hostage in order for a legal entity to defend a criminal case. Lastly,

no statute or case law empowers the Court or the government to select which corporate

representatives are permitted to review discovery.

       Moreover, no Russian national can enter the United States for any purpose without a visa,

8 C.F.R. § 212.1 (visa documentation required); 8 C.F.R. § 217.2 (outlining visa waiver program

not applicable to Russia), let alone for the purpose of viewing discovery in a criminal case with

respect to which the government claims any disclosure will harm the national security of the

United States.8 The current wait time for an interview to obtain for any such visa, which would

never be granted, is approximately 300 days.          Ex. A, Visa Appointment Wait Times, U.S.


7
  Media reporting indicates that the Special Counsel was aware both that Concord could appear
through counsel and that indicting Concord could result in Russians obtaining discovery. For
example, in November 2018, CNN reported that “[s]ome Justice Department lawyers raised
concerns about charging [Concord], for fear it could force the government to share information
in discovery that would end up with the Russians[,]” and that “[s]ome DOJ lawyers have groused
that the Mueller team should have taken a less risky course by focusing the indictment against
the Russian nationals, without the companies and entities. That’s because the individuals
wouldn’t likely respond to the charges and subject themselves to U.S. legal process[,]” adding
that “[t]he behind-the-scenes doubts were discussed among Justice Department lawyers, some of
whom were consulted by the Mueller team before the charges were brought.” Evan Perez,
Pamela Brown, Sara Murray & Laura Jarrett, Trump reviewing his answers to Mueller as he
changes who oversees the Russia investigation, CNN.com, Nov. 8, 2018,
https://amp.cnn.com/cnn/2018/11/08/politics/trump-reviewing-answers-mueller/index.html.
8
  Imagine that visa interview. See https://travel.state.gov/content/travel/en/us-visas/tourism-
visit/visitor.html#apply (visa application requires in-person interview for applicants aged 14-79).


                                                 11
Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 12 of 19
Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 13 of 19
Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 14 of 19
Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 15 of 19




                               15
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 16 of 19




        Moreover, the government’s statement that “the person who created the webpage used

their knowledge of the non-sensitive discovery to make it appear as though the irrelevant files

contained on the webpage were the sum total evidence of ‘IRA and Russian collusion’ gathered

by law enforcement in this matter in an apparent effort to discredit the investigation,” candidly,

is crazy. Only one entity could be harmed by an alleged hack of or leak from the non-sensitive

discovery database, and that is Concord, not the Special Counsel. That is evidenced by the

government using this alleged incident to support its effort from the outset of this litigation to

deny the Defendant Concord access to the sensitive discovery.

        Finally, none of this matters at all to the pending Motion because Concord has proposed a

review mechanism that would completely prohibit access by any unauthorized person. See Ex. C

(filed under seal).




                                               16
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 17 of 19



       G.      THE CONSTITUTIONAL SAFEGUARDS THAT COMPEL RELIEF ARE
               UNADDRESSED BY THE GOVERNMENT

       Concord’s Motion identified the stakes at issue with respect to the prohibition on the

Defendant’s review in Russia of the discovery materials.           The Sixth Amendment, Equal

Protection, and Due Process clauses all compel that Concord’s employees should be permitted to

review the discovery—without the burden and penalties extant to doing so in the United States—

so that Concord can mount the defense the Constitution safeguards to all defendants, no matter

their alleged crime or nationality. To do otherwise would be to deprive the Defendant of

counsel’s full and fair participation in the preparation and trial of the case. See, e.g., Strickland

v. Washington, 466 U.S. 668, 691 (1984) (recognizing counsel’s “duty to make reasonable

investigations” in order to meet Sixth Amendment requirements for effective assistance); Geders

v. United States, 425 U.S. 80, 88-91 (1976) (17-hour recess during which defendant was

prohibited from talking to counsel “about anything” deprived defendant of his Sixth Amendment

right to confer with counsel); Herring v. New York, 422 U.S. 853, 865 (1975) (denial of closing

argument deprived defendant of Sixth Amendment right to full participation of counsel).

       “[T]he Constitution guarantees criminal defendants ‘a meaningful opportunity to present

a complete defense.’” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (citation omitted). To the

extent the Protective Order presents an impediment to that defense—and it does under the

government’s construct—relief must be made available to meet constitutional demands. See

Offutt v. United States, 348 U.S. 11, 17 (1954) (the “fair administration of justice” requires the

precept of neutrality); Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (multiple unfair trial

rulings deprived defendant of Due Process). Remarkably, the government does not address this

compulsion, but the guarantees remain and the prosecution has a duty to see that they are

fulfilled. See Berger v. United States, 295 U.S. 78, 87 (1935) (recognizing that government



                                                 17
        Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 18 of 19



prosecutors have a duty to see that “justice shall be done”); Young v. U.S. ex rel. Vuitton et Fils

S.A., 481 U.S. 787, 802-03 (1987) (citing Berger and recognizing the need for disinterested

prosecutors).

       H.       REVISED  PROPOSAL               FOR      DISCLOSURE           OF     SENSITIVE
                INFORMATION

       The Defendant is providing as Exhibit C, under seal, a revised proposal for disclosure of

sensitive discovery because of the objections lodged by the government to the initial proposal.

Defendant has no objection to the government responding to this revised proposal only in writing

in advance of the hearing scheduled for March 7, 2019.

       I.       CONCLUSION

       Despite the burden placed on the government when it wants to restrict discovery in any

manner, as noted in Concord’s Motion and above, the government has borne no burden

whatsoever in this case with respect to designating millions of pages of discovery as allegedly

sensitive, or compromising in any way that satisfies Concord’s constitutional rights to present a

defense at trial. Concord respectfully requests that the Court grant its Motion.

Dated: February 20, 2019                           Respectfully submitted,

                                                   CONCORD MANAGEMENT AND
                                                   CONSULTING LLC

                                                   By Counsel,




                                                18
Case 1:18-cr-00032-DLF Document 103 Filed 02/20/19 Page 19 of 19



                                 /s/Eric A. Dubelier
                                Eric A. Dubelier
                                Katherine Seikaly
                                Reed Smith LLP
                                1301 K Street, N.W.
                                Suite 1000 – East Tower
                                Washington, D.C. 20005
                                202-414-9200 (phone)
                                202-414-9299 (fax)
                                edubelier@reedsmith.com
                                kseikaly@reedsmith.com




                               19
